DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-12, 35-44 are objected to because of the following informalities:  1) In Claim 1, “the first orientation” and “the second orientation” lack antecedence. If the angles are meant to be “orientations” this should be explicit in the claim, 2) in claims 35-36, “the orientation” lacks antecedence (multiple orientations claimed in Claim 1).  Appropriate correction is required.

Allowable Subject Matter
Claims 3, 5-12, 35-44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. In this case, Claims 1 and 2 would need to be rewritten to overcome the 112 rejections and objections.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 35-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1) Regarding Claim 1, the terms “convenient” are relative and subjective, making the scope of the claims unclear. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised with reasonable certainty of the scope of the invention. 
2) Regarding claims 1-2, the passive “as the …arm moves” (Claim 1) and “the handle is adjusted” (Claim 2) are unclear as to whether they refer to a structural configuration, an intended use, an action or an otherwise optional limitation. It is not clear whether any structure in the claim is configured to perform the “arm moves” and “is adjusted”. When a claim is amenable to two plausible interpretations, a rejection under 35 U.S.C. § 112, second paragraph, for indefiniteness, is appropriate. Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008), precedential. Also see Ex parte McAward (Appeal 2015-006416), precedential.    

	Examiner’s claim interpretation notes:
Claim 1 is broad enough so that it does not preclude any tool that happens to move together with a “handle”. It does not require:
-that the device or arm is robotic
-that the device is a patient side portable device
-that the device moves the arm
-that the handle moves relative to the arm
-a surgical tool or anything surgical
-that the handle is directly coupled to the arm
 Furthermore, a “handle” is anything that can be held, even though its intended use might be something different. Thus, the independent claim is met by a great variety of prior art. Kostrzewski is merely one of the references that meet the independent claim. In making amendments, Applicant should carefully review the above.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0100066 by Kostrzewski.

Regarding Claim 1, Kostrzewski discloses a medical device configured for use with a teleoperated surgical system, the medical device comprising: 
a control system (e.g. Fig. 3, par. 112: arm configuration control 338); 
a movable manipulator arm (e.g. Fig. 8: any part of the arm 802/804); and 
a handle coupled to the manipulator arm (e.g. Fig. 15-16: any of the handles 1506 or 1508 or 1604, where a handle is a part capable of being held, and “coupled” does not require direct coupling); 
wherein in a first pose of the movable manipulator arm, the handle is oriented at a first convenient hold angle to a clinical user (note that the claim does not require that any part of the medical device is configured to move the arm at all, nevertheless, see e.g. Fig. 9, par. 118, controls 906 for a few of the possible configurations); 
wherein in a second pose of the movable manipulator arm different from the first pose, the handle is oriented at a second convenient hold angle to the clinical user, different from the first convenient hold angle (note that the claim does not require that any part of the medical device is configured to move the arm at all, nevertheless, see e.g. Fig. 9, par. 118, controls 906 for a few of the possible configurations); and 
wherein the control system comprises programmed instructions to automatically move the handle from the first orientation to the second orientation as the movable manipulator arm moves from the first pose to the second pose (as shown in Fig. 9, par. 118 controls 906 change the orientation of the arm, and given that the aforementioned handle is attached to the arm in a manner that it would move together with the arm, thus meeting this limitation of the claims).
Regarding Claim 2, Kostrzewski discloses the medical device of claim 1, wherein the handle orientation is adjusted to present the handle at the second convenient hold angle based upon a user profile (the claim does not require that this is a configuration of the controller or another part of the device, and as such it is not limiting the claims over the prior art, as the handle of Kostrzewski is capable of changing orientations).
Regarding Claim 4, Kostrzewski discloses the medical device of claim 1, wherein the orientation of the handle is user-adjustable (e.g. par. 141: the handle is allowed to be moved by the surgeon).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090247993 by Kirschenman


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179. The examiner can normally be reached M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792